EXHIBIT 10.2 TWIN DISC, INCORPORATED ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PROGRAM (ENDORSEMENT OF THREE TIMES BASE SALARY) This document specifies the terms under which Twin Disc, Incorporated, aWisconsin corporation, (the “Employer”), sponsors various endorsement split-dollar policies with certain of its executives designated by the Employer as eligible to participate in this Plan (each an “Employee”). BACKGROUND INFORMATION A.The Employees are valued employees of Employer and Employer wants to retain them in its employ. B.The Employer, as an inducement to such continued employment, wants to assist Employees with personal life insurance protection. C.
